Citation Nr: 1327771	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  09-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of neck and back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO decision, which denied service connection for residuals of neck and back injury.  The case was previously remanded by the Board in October 2012 for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for residuals of a neck and a back injury from a parachute jump in service.  The dates of the injury are uncertain.  In March and July 2008 statements, the Veteran has asserted that he injured his neck and his back during a parachute jump while stationed at Fort Bragg in North Carolina and was treated from 1953 to 1954 due.  In a subsequent March 2008 form, the Veteran indicated he was treated from July 1954 to 1955.  In a June 2009 letter to his Congressman, the Veteran reported treatment from August to September 1955.  In an October 2012 statement, the Veteran reported that he made his last jump at Fort Bragg, North Carolina in September 1955.  He was carried to the hospital at Fort Bragg and told he had a dislocated neck and ruptured kidney.  He was placed in a neck bracket, for immobility.  He does not know how long he was in the hospital, but it was the same time his wife was there giving birth to his first child.  He reported he was on leave until the bracket was removed. 

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

January 1956 Texas Army National Guard and November 1958 North Carolina Army National Guard enlistment examination reports were normal upon physical examination of the neck and spine.  A January 1956 associated report of medical history was negative for complaints of arthritis or painful joints.  The Veteran also denied he had been consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years.  In a November 1958 medical history report, the Veteran reported painful urination and kidney trouble followed contusion of kidney after parachute jump (no sequelae).  An April 1963 re-enlistment report and associated medical history report included no complaints or findings of neck or back disabilities.  

In an April 1989 VA claim for benefits, the Veteran reported he hurt his back working at General Electric (G.E.) in 1984.  

The Veteran underwent a VA examination in October 2012.  The examiner determined that the claimed condition was less likely than not caused by the in-service injury as there was no evidence in the claims file documenting an in-service injury.  However, the National Guard service records which include evidence of a contusion of a kidney after a parachute jump were not associated with the claims file until December 2012 and January 2013.  The Board finds the claims file should be returned to the VA examiner for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Return the claims fold to the October 2012 VA examiner for an opinion based on the entire claims file, to include the newly obtained national guard records, whether it is at least as likely as not that any of the Veteran's currently diagnosed neck and back disabilities were caused or aggravated by his active duty service.

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood).  The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

2.  Then, readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the statement of the case (SOC).  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



